COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Sunbelt Securities, Inc., Jeanine Fisher, Cheryl Brown, The
                              Fisher Group, and Monique Mandell v. David Mandell &
                              Raymond J. Black, Administrator of the Estate of William
                              Mandell, Deceased
Appellate case number:        01-21-00209-CV
Trial court case number:      473747-402
Trial court:                  Probate Court No. 1 of Harris County
        On April 28, 2021, appellants, Sunbelt Securities, Inc., Jeanine Fisher, Cheryl
Brown, and The Fisher Group (the “Sunbelt appellants”) filed a notice of appeal from the
trial court’s April 9, 2021 order denying the Sunbelt appellants’ motion to compel
arbitration. On April 29, 2021, appellant, Monique Mandell (“Mandell”) filed a notice of
appeal from the trial court’s April 9, 2021 order denying Mandell’s motion to compel
arbitration.
        The Sunbelt appellants’ brief was filed on June 18, 2021, and Mandell’s appellant’s
brief was filed on June 21, 2021. Appellees, David Mandell and Raymond J. Black,
Administrator of the Estate of William Mandell, Deceased, each filed their brief on July
28, 2021. The Sunbelt appellants have filed a motion for extension of time to file a reply
brief, requesting that the deadline to file a reply brief be extended to August 31, 2021.
        The Sunbelt appellants’ motion includes a certificate of conference representing that
counsel for appellee David Mandell and appellant Monique Mandell are unopposed to the
relief requested, but that “[c]ounsel for the other parties did not respond.” See TEX. R. APP.
P. 10.1(a)(5). The Sunbelt appellants’ motion is granted. See TEX. R. APP. P. 10.3(a)(1).
The Sunbelt appellants’ reply brief, if any, is due to be filed with this Court no later
than August 31, 2021.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court

Date: ____August 24, 2021______